DETAILED ACTION
This is the first Office Action regarding application number 16/570,927, filed on 09/13/2019, which is a divisional of application number 15/372,085, filed on 12/07/2016, and which claims priority to provisional application number 62/264,751, filed on 12/08/2015.
This action is in response to the Applicant’s Response dated 01/29/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election of Restricted Inventions
The Applicant’s election with traverse of Species A3 (Fig. 4) and B1 (claims 1-19) in the reply filed on 01/29/2021 is acknowledged.  The traversal is on the grounds that examination of all claims together places no undue burden on the examiner.  This is not found persuasive because each of the examination burdens identified in the restriction requirement continues to exist.
The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
Claims 1-20 are currently pending.
Claim 12 and 20 are withdrawn.
Claims 1-11 and 13-19 are examined below.
No claim is allowed.

Claim Objections
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  There is no written support in the specification for the “pentagonal shape” of each solar panel as recited in claims 5 and 15.

Claim Objections
Claims 1-19 are objected to because of the following informalities:
Claims 1 and 10 each recite “multiple solar panels” and “multiple contacts”, but does not consistently use the term “multiple” in subsequent recitations of these components.  Repeatedly throughout nearly all of the claims, either “the solar panels” or “the contacts” are recited. The examiner suggests that the applicant amend the claims to use consistent language, and that the claims use the phrases “the multiple solar panels” and “the multiple contacts” where appropriate.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-19 are rejected under 35 U.S.C. 112 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 10 each recite “a flexible trace” but the claims recite earlier “one or more flexible traces,” so each claim is unclear regarding whether there is only a single trace or if there are multiple traces.  Each claim is also unclear and indefinite because it does not clearly recite exactly how the termination contacts are positioned with respect to the one or more flexible traces.  Claims 2-9 and 11-19 each incorporate by reference the indefinite recitations of claims 1 and 10, respectively, and are similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over BAUMAN (US 2002/0134422 A1) in view of DASSANAYAKE (US 2012/0186622 A1) and VORNBROCK (US 2015/0263182 A1).
Regarding claim 1, BAUMAN teaches a solar module, comprising: 
multiple solar panels arranged to form a specified shape for the solar module, each of the solar panels having multiple contacts (plurality of solar cells 102, para. 25); and 
a flexible trace (flexible circuit 70, para. 25) including: 
an insulation material (insulation materials 108/110 enclose conductive path 80, para. 25); and 
conductive wires enclosed in the insulation material (conductive path 80, para. 25) and configured to electrically connect solar panels (Fig. 3B illustrates that the plurality of solar cells are electrically connected), 
wherein the insulation material includes openings (apertures 116, para. 29) with electrically conductive adhesive (solder material 120, para. 34) that provide electrical conductivity between the contacts of each of the solar panels and conductive wires (Fig. 3B illustrates the electrical connection between the solar panel contacts and conductive wires), and
portions of the insulation material overlap the contacts of the solar panels to arrange the solar panels in the specified shape (Fig. 2 illustrates that the openings in 

    PNG
    media_image1.png
    485
    582
    media_image1.png
    Greyscale

BAUMAN does not disclose expressly that the solar panels are configured to electrically connect to a device external to the solar module via termination contacts of the solar module positioned at one end of a flexible trace, or that the insulation material has a center portion with at least one extension or a varying width or both.
DASSANAYAKE teaches an electrical connector configured to connect solar cells to an external device via termination contacts of the solar module positioned at one end of the flexible trace (Fig. 1), and describes using a zero-insertion-force connector (para. 24).

    PNG
    media_image2.png
    288
    623
    media_image2.png
    Greyscale

VORNBROCK teaches a flexible trace having an elongated, flexible portion from which multiple tabs extend (Fig. 6B illustrates an elongated flexible portion with multiple tabs 632/642 extending therefrom).

    PNG
    media_image3.png
    260
    527
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify BAUMAN and add a zero-insertion-force connector/termination contact to the flexible trace as taught by DASSANAYAKE in order to electrically connect the module to other power electronics.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify BAUMAN and incorporate the 

Regarding claim 4, the combination of BAUMAN, DASSANAYAKE, and VORNBROCK teaches or would have suggested the solar module of claim 1, wherein each solar panel includes one or more solar cells (BAUMAN’s Figure 3 illustrates multiple solar cells).

Regarding claim 7, the combination of BAUMAN, DASSANAYAKE, and VORNBROCK teaches or would have suggested the solar module of claim 1, wherein the conductive wires in the flexible trace are configured to connect at least some of the solar panels in a parallel configuration and also connect those solar panels in the parallel configuration in a series configuration with at least another one of the solar panels (BAUMAN considers connections of both series and parallel for the multiple solar panels, para. 25).

Regarding claim 7, the combination of BAUMAN, DASSANAYAKE, and VORNBROCK teaches or would have suggested the solar module of claim 1, wherein the termination contacts include a zero insertion force (ZIF) connector electrically connected to the conductive wires, the ZIF connector configured to provide electrical and mechanical connectivity between the solar module and the device 

Regarding claim 8, the combination of BAUMAN, DASSANAYAKE, and VORNBROCK teaches or would have suggested the solar module of claim 1, wherein each of the first solar panel and the second solar panel is fabricated with thin film flexible solar cells (thin film solar cells, BAUMAN, para. 6).

Regarding claim 9, the combination of BAUMAN, DASSANAYAKE, and VORNBROCK teaches or would have suggested the solar module of claim 1, wherein each of the first solar panel and the second solar panel is fabricated with thin-film flexible solar cells made of III-V semiconductor materials (thin film solar cells and/or GaAs III-V solar cells, BAUMAN, para. 6).


Claims 10, 13, 14, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over BAUMAN (US 2002/0134422 A1) in view of DASSANAYAKE (US 2012/0186622 A1), VORNBROCK (US 2015/0263182 A1), and KEYSAR (US 2014/0048900 A1).
Regarding claim 10, BAUMAN teaches a solar module, comprising: 
multiple solar panels arranged to form a specified shape for the solar module, each of the solar panels having multiple contacts (plurality of solar cells 102, para. 25); and 

an insulation material (insulation materials 108/110 enclose conductive path 80, para. 25); and 
conductive wires enclosed in the insulation material (conductive path 80, para. 25) and configured to electrically connect solar panels (Fig. 3B illustrates that the plurality of solar cells are electrically connected), 
wherein the insulation material includes openings (apertures 116, para. 29) with electrically conductive adhesive (solder material 120, para. 34) that provide electrical conductivity between the contacts of each of the solar panels and conductive wires (Fig. 3B illustrates the electrical connection between the solar panel contacts and conductive wires), and
portions of the insulation material overlap the contacts of the solar panels to arrange the solar panels in the specified shape (Fig. 2 illustrates that the openings in the insulation material are positioned to overlap the contacts of the multiple solar panels).

    PNG
    media_image1.png
    485
    582
    media_image1.png
    Greyscale

BAUMAN does not disclose expressly a circuit board, that the solar panels are configured to electrically connect to the circuit board via termination contacts of the solar module positioned at one end of a flexible trace, or that the insulation material has a center portion with at least one extension or a varying width or both.
DASSANAYAKE teaches an electrical connector configured to connect solar cells to an external device via termination contacts of the solar module positioned at one end of the flexible trace (Fig. 1), and describes using a zero-insertion-force connector (para. 24).

    PNG
    media_image2.png
    288
    623
    media_image2.png
    Greyscale

VORNBROCK teaches a flexible trace having an elongated, flexible portion from which multiple tabs extend (Fig. 6B illustrates an elongated flexible portion with multiple tabs 632/642 extending therefrom).

    PNG
    media_image3.png
    260
    527
    media_image3.png
    Greyscale

KEYSAR teaches an integrated circuit board comprising a plurality of solar cells.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify BAUMAN and add a zero-insertion-force connector/termination contact to the flexible trace as taught by DASSANAYAKE in order to electrically connect the module to other power electronics.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify BAUMAN and add the circuit board taught by KEYSAR to provide for a small device size and replace the need for batteries to power the circuit board components.

Regarding claim 13, the combination of BAUMAN, DASSANAYAKE, VORNBROCK, and KEYSAR teaches or would have suggested the electronic device of claim 10, wherein at least one of the one or more flexible traces is a flexible circuit (flexible circuit 70 corresponds to the recited flexible trace, BAUMAN, para. 25).

Regarding claim 14, the combination of BAUMAN, DASSANAYAKE, VORNBROCK, and KEYSAR teaches or would have suggested the electronic device of claim 10, wherein each solar panel includes one or more solar cells (BAUMAN’s Figure 3 illustrates multiple solar cells).

Regarding claim 17, the combination of BAUMAN, DASSANAYAKE, VORNBROCK, and KEYSAR teaches or would have suggested the solar module of claim 10, wherein the termination contacts include a zero insertion force (ZIF) connector 

Regarding claim 18, the combination of BAUMAN, DASSANAYAKE, VORNBROCK, and KEYSAR teaches or would have suggested the solar module of claim 10, wherein each of the solar panels is fabricated with thin-film flexible solar cells made of III-V semiconductor materials (thin film solar cells and/or GaAs III-V solar cells, BAUMAN, para. 6).

Regarding claim 19, the combination of BAUMAN, DASSANAYAKE, VORNBROCK, and KEYSAR teaches or would have suggested the electronic device of claim 10, wherein the electronic device is: an internet-of-things (IoT) device, or an unmanned aerial vehicle (UAV) (KEYSAR explains that IoT devices may be improved by a solar powered device integrated chip, paras. 4-5).


Claims 2, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over BAUMAN (US 2002/0134422 A1) in view of DASSANAYAKE (US 2012/0186622 A1) and VORNBROCK (US 2015/0263182 A1) as applied to claim 1 above, and further in view of JAYNES (US 2007/0151593 A1).
Regarding claims 2, 3, and 5, the combination of BAUMAN, DASSANAYAKE, and VORNBROCK teaches or would have suggested the solar module of claim 10, but does not disclose expressly that at least some of the solar panels are of different shapes, or at least some of the solar panels are of different sizes, or both (claim 2), the different shapes include rectangular shapes and triangular shapes (claim 3), or the specified shape is a pentagonal shape (claim 5).
JAYNES teaches a solar module having a plurality of solar panels, where some of the solar cells are of different shapes and sizes, and includes pentagon-shaped panels (Fig. 5).

    PNG
    media_image4.png
    759
    619
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify BAUMAN and utilize various solar cell shapes as taught by JAYNES because custom solar cell shapes allow for maximal solar collection (JAYNES, paras. 17 and 22, and JAYNES, claim 7).


Claims 11, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over BAUMAN (US 2002/0134422 A1) in view of DASSANAYAKE (US 2012/0186622 A1), VORNBROCK (US 2015/0263182 A1), and KEYSAR (US 2014/0048900 A1) as applied to claim 1 above, and further in view of JAYNES (US 2007/0151593 A1).
Regarding claims 11, 12, and 15, the combination of BAUMAN, DASSANAYAKE, VORNBROCK, and KEYSAR teaches or would have suggested the solar module of claim 1, but does not disclose expressly that at least some of the solar panels are of different shapes, or at least some of the solar panels are of different sizes, or both (claim 2), the different shapes include rectangular shapes and triangular shapes (claim 3), or the specified shape is a pentagonal shape (claim 5).
JAYNES teaches a solar module having a plurality of solar panels, where some of the solar cells are of different shapes and sizes, and includes pentagon-shaped panels (Fig. 5).

    PNG
    media_image4.png
    759
    619
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify BAUMAN and utilize various solar cell shapes as taught by JAYNES because custom solar cell shapes allow for maximal solar collection (JAYNES, paras. 17 and 22, and JAYNES, claim 7).


Conclusion
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721